YOUNG V. TDCJ



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-153-CV





CHARLES YOUNG	APPELLANT



V.



TEXAS DEPARTMENT OF	APPELLEES

CRIMINAL JUSTICE, ET AL.



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Charles Young appears to be attempting to appeal the trial court’s failure to transfer a case from one district court to another.  The trial court clerk has informed this court that there is no signed order regarding a request for transfer of the case to another district court. 

On May 2, 2006, we notified appellant of our concern that we lacked jurisdiction over the appeal because no order or judgment had been signed
(footnote: 2) and informed him that the appeal was subject to dismissal unless a response was filed showing grounds for continuing the appeal.  Although appellant has responded to our May 2 jurisdiction letter, his response does not state grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  June 8, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.1(b).


3:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).